This is a misdemeanor case. The appellant was charged and convicted in the County Court of Potter County with unlawfully keeping and knowingly permitting to be kept, etc., a house in said county in which spirituous, vinous and malt liquors were sold and kept for sale without a license first having been obtained therefor, and his punishment fixed at a fine of $200 and twenty days in jail.
The Assistant Attorney-General has made a motion to dismiss this appeal on the ground, among others, that the recognizance in this case does not state the amount of the punishment inflicted in the court below.
The motion is well taken. See Kid Moffett v. State, and authorities cited, this day decided. The appeal is therefore dismissed.
Dismissed.